ORDER OF CENSURE.
The conduct of the respondent in this proceeding, which formed the basis of the Commission’s recommendation that he be censured, involved: (1) attempting an assignation with a woman, convicted of prostitution and on probation, and giving the impression that he could assist her with her legal problems; (2) changing verdicts in motor vehicle violation cases upon ex parte communications from defendants without providing the state an opportunity to be heard; (3) making an inappropriate advance toward a woman detective employed by the Fayetteville Police Department; (4) making improper and potentially embarrassing and humiliating remarks to the victim in a criminal proceeding before the court and the victim’s girlfriend; and (5) making what could be construed as implied threats to attorneys who were representing clients in cases heard by the respondent or pending before his court.
Respondent in his answer to the complaint against him “acknowledges that his conduct . . . could be interpreted as conduct prejudicial to the administration of justice, thus bringing the judicial office into disrepute.” Respondent also waived formal hearing before the Commission and agreed “to accept and abide by any rulings and sanctions imposed by the Commission.” Respondent retired effective 1 November 1988 and has made no application to sit as an emergency district court judge.
The Court concludes that respondent’s conduct does amount to conduct prejudicial to the administration of justice that brings the judicial office into disrepute within the meaning of N.C.G.S. § 7A-376. The Court approves the recommendation of the Commission that respondent be censured.
Now, therefore, it is, pursuant to N.C.G.S. §§ 7A-376, -377 and Rule 3 of the Rules for Supreme Court Review of Recommendations of the Judicial Standards Commission, ordered that Judge Lacy S. Hair, retired, be, and he is hereby, censured for conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
*326Done by the Court in Conference this the 5th day of April 1989.
Whichard, J.
For the Court